t c memo united_states tax_court dylan moody petitioner v commissioner of internal revenue respondent docket no filed date dylan moody pro_se steven m webster for respondent memorandum opinion goeke judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year the deficiency results from respondent’s disallowance of dependency_exemption deductions petitioner claimed for his two children respondent further disallowed petitioner’s claimed child tax_credits the issues for decision are whether petitioner is entitled to dependency_exemption deductions for his two children notwithstanding the fact that he did not attach forms release of claim to exemption for child of divorced or separated parents signed by the custodial_parent of the children for his taxable_year and whether petitioner is entitled to child tax_credits for the taxable_year at issue we hold for respondent on both issues background this case was submitted to the court fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in north carolina at the time the petition was filed petitioner married tammy jean moody in thereafter they had two children a t m and a b m in and respectively on january 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2it is the policy of the court to refer to a minor by his or her initials see rule a by a judgment decree of dissolution of marriage divorce decree petitioner and ms moody divorced the divorce decree was not signed by petitioner or ms moody and provided in part petitioner shall be entitled to claim the children as tax exemptions on petitioner’s state and federal_income_tax returns for the present year and for all subsequent years so long as petitioner is current in child_support payments at the end of that year if petitioner is current in child_support for the year claimed ms moody shall execute irs form_8332 by january 10th of the following year to effectuate this agreement petitioner filed a form_1040 u s individual_income_tax_return for his taxable_year he checked single filing_status on the return and claimed exemptions for himself and for both of his children petitioner also attached two forms to the return both unsigned by ms moody purporting to represent ms moody’s release of her claim of exemption for the two children petitioner was current in child_support payments for the taxable_year i burden_of_proof discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous 3petitioner stipulated that ms moody was the custodial_parent of a t m and a b m in rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioner does not argue or provide evidence that the conditions of sec_7491 are fully satisfied therefore the burden_of_proof remains on petitioner ii dependency_exemption deduction a taxpayer may deduct an additional exemption for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 c sec_152 defines a dependent to include a qualifying_child a qualifying_child must inter alia share the same principal_place_of_abode as the taxpayer for more than one-half of the year in issue sec_152 there is no dispute that a t m and a b m did not share the same principal_place_of_abode as petitioner for any period during his taxable_year sec_152 however provides a special rule for divorced or legally_separated parents which permits a noncustodial_parent under certain circumstances a dependency_exemption deduction for a child as relevant to this case sec_152 allows the noncustodial_parent to claim a dependency_exemption deduction for a child if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year 4respondent does not contest whether other conditions for appropriately claiming a child as a dependent prescribed in sec_152 and have been satisfied 5for purposes of sec_152 the custodial_parent is the parent having custody of the child for the greater portion of the calendar_year sec_152 the noncustodial_parent is conversely the parent without custody of the child for the greater portion of the calendar_year sec_152 as noted supra petitioner stipulated that he was the noncustodial_parent of both a t m and a b m for his taxable_year the declaration required by sec_152 must be made on either form_8332 or on a statement conforming to the substance of that form 114_tc_184 aff’d on another ground sub nom 293_f3d_1208 10th cir see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date form_8332 requires a taxpayer to furnish the name of each child the name and social_security_number of the noncustodial_parent claiming the dependency_exemption deduction the social_security_number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s signature and the year or years for which the claims were released see miller v commissioner t c pincite the exemption may be released for a single year for a number of specified years for example alternate years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs supra in particular this court has emphasized the critical importance of the custodial parent’s signature on this declaration see eg miller v commissioner t c pincite see also himes v commissioner tcmemo_2010_97 tax ct memo lexi sec_127 at custodial parent’s failure to sign is the controlling factor in this case neal v commissioner tcmemo_1999_97 tax ct memo lexi sec_113 at the forms attached to petitioner’s tax_return were not signed by ms moody clearly therefore petitioner did not satisfy the conditions articulated in sec_152 as an alternative position petitioner during the pendency of this case introduced into evidence the divorce decree in an effort to demonstrate that he was entitled to the exemption deductions at issue petitioner has not argued that the divorce decree was attached to his return as mandated by sec_152 however even if the decree is relevant to our inquiry it was signed only by the presiding judge in that case such a signature does not permit a taxpayer to circumvent the explicit custodial_parent signature requirement see miller v commissioner t c pincite simply attaching a state court order that is not signed by the custodial_parent to the return of the noncustodial_parent does not satisfy the express statutory requirements of sec_152 6as the divorce decree plainly does not satisfy the requirements of sec_152 we need not address the document’s conditional provisions see gessic v commissioner tcmemo_2010_88 tax ct memo lexis at t he internal_revenue_service cannot be expected to police divorce decrees and separation agreements or determine taxpayer compliance therewith accordingly we find that neither a t m nor a b m is petitioner’s qualifying_child for purposes of sec_152 consequently petitioner is not entitled to a sec_151 dependency_exemption deduction for either child iii child_tax_credit a taxpayer is entitled to a child_tax_credit for each qualifying_child sec_24 a qualifying_child for purposes of sec_24 is a qualifying_child as defined in sec_152 who has not attained the age of sec_24 given that we have determined that a t m and a b m are not qualifying children of petitioner for his taxable_year it follows that petitioner is not entitled to a child_tax_credit for either child iv conclusion we are sympathetic to petitioner’s plight however we are bound by the statute as written and the accompanying regulations when consistent therewith 87_tc_1412 brissett v commissioner tcmemo_2003_310 tax ct memo lexi sec_311 at accordingly we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent
